       Case 4:20-cv-04375-HSG Document 30-1 Filed 12/02/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JAY T. RAMSEY, Cal. Bar No. 273160
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone: 310.228.3700
   Facsimile: 310.228.3701
 5 E mail       jramsey@sheppardmullin.com
 6 KLEIN MOYNIHAN TURCO LLP
   Neil Asnen (pro hac vice application to be filed)
 7
   450 Seventh Avenue, 40th Floor
 8 New York, New York 10123
   TEL: 212-246-0900
 9
   FAX: 212-216-9559
10 nasnen@kleinmoynihan.com
11 Attorneys for TTAC PUBLISHING, LLC
12
13                            UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15
16 MICHELLE SHULTZ, individually and           Case No. 4:20-cv-4375-HSG
   on behalf of others similarly situated,
17                                             DECLARATION OF JAY T.
                Plaintiff,                     RAMSEY IN SUPPORT OF
18                                             DEFENDANT’S NOTICE OF
         v.                                    MOTION AND MOTION TO STAY
19
   TTAC PUBLISHING, LLC,                       Date: Jan. 7. 2021
20                                             Time: 2:00thp.m.
                Defendant.                     Ctrm: 2, 4 Floor
21
                                               Honorable Haywood S. Gilliam, Jr.
22
23
24
25
26
27
28
                                                                    Case No. 4:20-cv-4375-HSG
     SMRH:4838-7920-7635.1                                          RAMSEY DECLARATION
       Case 4:20-cv-04375-HSG Document 30-1 Filed 12/02/20 Page 2 of 3




 1                             DECLARATION OF JAY T. RAMSEY
 2            I, Jay T. Ramsey, hereby declare as follows:
 3            1.       I am a partner at Sheppard, Mullin, Richter & Hampton LLP, counsel
 4 of record herein for Defendant TTAC Publishing, LLC. I make this declaration
 5 based on facts known by me to be true and correct, as set forth below.
 6            2.       Attached hereto as Exhibit 1 is a true and correct copy of Dkt. No. 15-5
 7 from the trial court docket of the case that resulted in the Southern District of
 8 California decision in Crawford v. Beachbody, LLC, 2014 WL 6606563 (S.D. Cal.
 9 Nov. 5, 2014). The trial court case number was 3:14-cv-01583-GPC-KSC (S.D.
10 Cal.). Exhibit 1 is an exhibit to the motion to compel arbitration filed in that case,
11 and it sets forth the design and content of the website at issue in that case. I
12 downloaded the exhibit from PACER.
13            3.       Attached hereto as Exhibit 2 is a true and correct copy of Dkt. No. 10-4
14 from the trial court docket of the case that resulted in the Ninth Circuit decision,
15 Nguyen v. Barnes & Noble Inc., 763 F.3d 1171. The trial court case number was
16 8:12-cv-00812-JLS-DFM (C.D. Cal.). Exhibit 2 is an exhibit to the motion to
17 compel arbitration filed in that case, and it sets forth the design and content of the
18 website at issue in that case. I downloaded the exhibit from PACER.
19            4.       Attached hereto as Exhibit 3 is a true and correct copy of Dkt. No. 24-2
20 from the trial court docket of the case that resulted in the Central District of
21 California’s decision in Rodriguez v. Experian Servs. Corp., 2015 WL 12656919
22 (C.D. Cal. Oct. 5, 2015). The trial court case number was 2:15-cv-03553-R-MRW
23 (C.D. Cal.). Exhibit 3 is an exhibit to the motion to compel arbitration filed in that
24 case, and it sets forth the design and content of the website at issue in that case. I
25 downloaded the exhibit from PACER.
26
27
28

                                                   -1-                    Case No. 4:20-cv-4375-HSG
     SMRH:4838-7920-7635.1                                                RAMSEY DECLARATION
       Case 4:20-cv-04375-HSG Document 30-1 Filed 12/02/20 Page 3 of 3




 1            I declare under penalty of perjury under the laws of the United States of
 2 America that the foregoing is true and correct. Executed in Los Angeles, California
 3 on December 2, 2020.
 4
 5                                                           /s/ Jay T. Ramsey
                                                             JAY T. RAMSEY
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-                    Case No. 4:20-cv-4375-HSG
     SMRH:4838-7920-7635.1                                              RAMSEY DECLARATION
